 8:20-cv-00475-RGK-PRSE Doc # 15 Filed: 04/07/21 Page 1 of 15 - Page ID # 369




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

BRIAN SUNDBERG,

                    Petitioner,                             8:20CV475

       vs.
                                                MEMORANDUM AND ORDER
SCOTT FRAKES,
Director of Corrections,

                    Respondent.


      Mr. Sundberg has filed a petition for writ of habeas corpus challenging his
conviction and very long sentence for having sex with his very young child over an
extended period of time. The matter has been briefed and is ripe for ruling. I deny
the petition with prejudice.

      Background

       On November 8, 2017, Petitioner Brian Sundberg pled no contest in the
District Court of Douglas County, Nebraska, to one count of first degree sexual
assault on a child, a Class IB felony. (Filing 10-10 at CM/ECF pp. 2, 6.) In exchange
for his plea, the State dismissed two additional counts of first degree sexual assault
on a child. (Id. at CM/ECF pp. 2-3; Filing 10-14 at CM/ECF pp. 4-5.) At the plea
hearing, the state district court inquired as to whether Sundberg suffered from any
mental or emotional disability or had been treated for a mental illness. (Id. at
CM/ECF pp. 6-7.) Sundberg advised that he had never been treated or diagnosed,
but stated that it was a possibility that he had ADHD and/or bipolar disorder when
he was younger. (Id.)

     Prior to accepting Sundberg’s no contest plea, the district court informed
Sundberg of the nature of the charge and the possible penalty. (Id. at CM/ECF pp.
 8:20-cv-00475-RGK-PRSE Doc # 15 Filed: 04/07/21 Page 2 of 15 - Page ID # 370




10-11.) Specifically, the court informed Sundberg that by pleading no contest to a
Class IB felony he was facing a possible sentence of 20 years to life in prison, with
a 15-year mandatory minimum sentence. (Id.) Sundberg stated that he understood
the sentencing range, and he advised the court that he had not been led to believe
that he would receive a light sentence or be rewarded for entering his no contest plea.
(Id. at CM/ECF pp. 12-13.) He also confirmed that no threats, inducements, or
promises of leniency had been made in order to obtain his plea. (Id. at CM/ECF p.
13.)

       In addition to advising Sundberg of the standard constitutional rights that he
was waiving by pleading no contest (Id. at CM/ECF pp. 8-10), the court also advised
him that he was waiving his right to a hearing outside the presence of the jury to
determine whether any statements he made were freely and voluntarily given and
that they were made only after he was fully and fairly advised of his Miranda rights.
(Id. at CM/ECF pp. 13-15.) Sundberg stated that he understood and that he had
sufficient time to discuss everything with his attorney. (Id.)

       The factual basis given by the State at the plea hearing established that on
February 14, 2017, a teacher reported that six-year-old A.S.H. was looking at
pornography on an iPad at school. (Id. at CM/ECF p. 15.) At that time, A.S.H.
reported that her father, Sundberg, looks it up with her at home and he “does it with
her.” (Id.) A forensic interview took place on February 22, 2017, during which
A.S.H. described vaginal and anal penetration by Sundberg. (Id.) She also stated that
Sundberg had shown her pornography of both adults and children. (Id.) Her mother
was later interviewed and indicated that A.S.H. had been watching pornography on
YouTube at home for about six months. (Id. at CM/ECF pp. 15-16.) Sundberg was
interviewed and admitted to sexually assaulting A.S.H. since she was two years old;
he was 28 years old at that time the assaults began. (Id. at CM/ECF p. 16.) Sundberg
detailed the types of penetration he subjected A.S.H. to over of the years. (Id.) He
stated that the last time he had penetrated A.S.H. was one week prior to the interview
and that he was unable to give the number of times he had assaulted A.S.H. because

                                          2
 8:20-cv-00475-RGK-PRSE Doc # 15 Filed: 04/07/21 Page 3 of 15 - Page ID # 371




it had been going on for so long. (Id.) Sundberg also admitted to watching
pornography with A.S.H. (Id.)

       At the sentencing hearing, Sundberg’s counsel informed the court that
Sundberg deeply regretted his actions and the harm that was done to his daughter.
(Id. at CM/ECF p. 21.) Sundberg himself stated that he was very sorry for what he
had done and that nothing he could say or do would ever make it justified, although
he appeared to place some of the blame on his regular marijuana use. (Id. at CM/ECF
pp. 21-22.) Defense counsel further argued that Sundberg had taken responsibility
for his actions by pleading no contest and that he made that decision because he
never wanted to put his child through a trial. (Id. at CM/ECF p. 20.) Counsel also
stated the following:

        I know it’s hard for us to fathom this, but I believe that [Sundberg] is
        very sincere that in a right state of mind, in a healthy place of mind, he
        never intended to hurt his child. He has not been able to quite
        adequately put his hands around what the issue is, but he’s always
        explained it that there is a - - almost as though he was possessed of a
        dark being when he did these things. And if that’s his way of thinking
        about it, you know, it’s probably as close as any of us are going to get,
        quite frankly, to the why and where of these things happen.

(Id.)

      The state district court ultimately sentenced Sundberg to 90 to 120 years in
prison. (Id. at CM/ECF pp. 24-25; Filing 10-10 at CM/ECF pp. 8-9.) In imposing
the sentence, the court stated the following:

        Well, Mr. Sundberg, I don’t know what words I could even use to tell
        you how appalled I’ve been by your behavior as identified in the
        Presentence Investigation and with the police reports. Your willingness
        to place your daughter in this situation for three and a half to four years
        on a regular basis, convincing her, as a baby, to think that having sex
        with you was okay and normal is disgusting.

                                            3
 8:20-cv-00475-RGK-PRSE Doc # 15 Filed: 04/07/21 Page 4 of 15 - Page ID # 372




      ...
      And I don’t know how she’ll ever get over it. You’ve damaged another
      person’s life based on your lack of morality. I personally don’t think
      you should ever be, at any time, allowed to be out of prison.

(Filing 10-14 at CM/ECF p. 24.)

      Sundberg, with trial counsel, filed a direct appeal of his conviction and
sentence, alleging solely that the district court abused its discretion by imposing an
excessive sentence. (Filing 10-4 at CM/ECF p. 4.) The Nebraska Court of Appeals
affirmed the judgment of the district court by sustaining the State’s motion for
summary affirmance on June 25, 2018. (Filing 10-1 at CM/ECF p. 3.) Sundberg did
not petition the Nebraska Supreme Court for further review. (See Id.)

       On June 5, 2019, Sundberg filed a timely motion for postconviction relief in
the state district court, alleging that trial counsel was ineffective for: (1) failing to
file a motion to discharge on speedy trial grounds; (2) failing to file a motion to
suppress his statement to law enforcement; (3) failing to investigate an insanity
defense; (4) failing to argue on direct appeal that the district court breached the
sentencing agreement; and (5) failing to argue on direct appeal that the district court
imposed a sentence that was disproportionate to any and all first degree sexual
assaults in all state cases and federal cases constituting cruel and unusual
punishment. (Filing 10-11 at CM/ECF pp. 6-12.)

       On October 29, 2019, the state district court entered a written order denying
Sundberg postconviction relief without an evidentiary hearing. (Id. at CM/ECF pp.
57-62.) Sundberg appealed, and on August 19, 2020, the Nebraska Court of Appeals
entered a Memorandum Web Opinion affirming the state district court’s judgment.
(Filing 10-2 at CM/ECF p. 4.) In its opinion, the court individually addressed each
of Sundberg’s five allegations of ineffective assistance of counsel and found that the
state district court properly denied those allegations without an evidentiary hearing.


                                           4
 8:20-cv-00475-RGK-PRSE Doc # 15 Filed: 04/07/21 Page 5 of 15 - Page ID # 373




(Filing 10-3 at CM/ECF pp. 10-19.) The specific findings set forth by the appellate
court for each claim will be addressed later.

      Sundberg petitioned the Nebraska Supreme Court for further review,
assigning that the Nebraska Court of Appeals erred in affirming the denial of his five
ineffective assistance of counsel claims. (Filing 10-9 at CM/ECF p. 2.) The Nebraska
Supreme Court declined further review on October 7, 2020, and the mandate was
issued on October 21, 2020. (Filing 10-2 at CM/ECF p. 4.)

      On November 13, 2020, Sundberg filed a timely habeas petition, alleging the
same five claims of ineffective assistance of counsel that he raised in his state
postconviction proceedings. (See Filing 1.) Specifically, as stated by this Court,
Sundberg raised the following five claims in his habeas petition:

      CLAIM ONE: Ineffective assistance of counsel for failing to file a
      motion to discharge defendant on Speedy Trial ground violations.

      CLAIM TWO: Ineffective assistance of counsel for failure to file a
      motion to suppress defendant’s statements to police.

      CLAIM THREE: Ineffective assistance of counsel for failure to
      investigate insanity defense.

      CLAIM FOUR: Ineffective assistance of counsel for failing to argue on
      appeal District Court breached plea agreement.

      CLAIM FIVE: Ineffective assistance of counsel for failing to raise on
      appeal District Court imposed a disproportionate sentence.

(Filing 8 at CM/ECF p. 1.)



                                          5
 8:20-cv-00475-RGK-PRSE Doc # 15 Filed: 04/07/21 Page 6 of 15 - Page ID # 374




      Law

       Three strands of federal habeas law intertwine in this case. They are the law
of exhaustion and procedural default, the deference that is owed to the state courts
when a federal court reviews the factual or legal conclusions set forth in an opinion
of a state court, and the standard for evaluating a claim of ineffective assistance of
counsel.

    I briefly set out those principles now, so that I may apply them later in a
summary fashion as I review Petitioner’s claims. I turn to that task next.

      Exhaustion and Procedural Default

      As set forth in 28 U.S.C. § 2254:

             An application for a writ of habeas corpus on behalf of a
             person in custody pursuant to the judgment of a State court
             shall not be granted unless it appears that—

             (A) the applicant has exhausted the remedies available
             in the courts of the State; or

             (B)(i) there is an absence of available State corrective
             process; or

             (ii) circumstances exist that render such process
             ineffective to protect the rights of the applicant.

28 U.S.C. § 2254(b)(1).

      The United States Supreme Court has explained the habeas exhaustion
requirement as follows:



                                          6
 8:20-cv-00475-RGK-PRSE Doc # 15 Filed: 04/07/21 Page 7 of 15 - Page ID # 375




      Because the exhaustion doctrine is designed to give the state courts a
      full and fair opportunity to resolve federal constitutional claims before
      those claims are presented to the federal courts . . . state prisoners must
      give the state courts one full opportunity to resolve any constitutional
      issues by invoking one complete round of the State’s established
      appellate review process.

O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999).

       A state prisoner must therefore present the substance of each federal
constitutional claim to the state courts before seeking federal habeas corpus relief.
In Nebraska, “one complete round” ordinarily means that each § 2254 claim must
have been presented to the trial court, then in an appeal to the Nebraska Court of
Appeals, and finally in a petition for further review to the Nebraska Supreme Court
if the Court of Appeals rules against the petitioner. See Akins v. Kenney, 410 F.3d
451, 454-55 (8th Cir. 2005).

      “In order to fairly present a federal claim to the state courts, the petitioner
must have referred to a specific federal constitutional right, a particular
constitutional provision, a federal constitutional case, or a state case raising a
pertinent federal constitutional issue in a claim before the state courts.” Carney v.
Fabian, 487 F.3d 1094, 1096 (8th Cir. 2007) (internal citation and quotation marks
omitted). Although the language need not be identical, “[p]resenting a claim that is
merely similar to the federal habeas claim is not sufficient to satisfy the fairly
presented requirement.” Barrett v. Acevedo, 169 F.3d 1155, 1162 (8th Cir. 1999). In
contrast, “[a] claim has been fairly presented when a petitioner has properly raised
the ‘same factual grounds and legal theories’ in the state courts which he is
attempting to raise in his federal habeas petition.” Wemark v. Iowa, 322 F.3d 1018,
1021 (8th Cir. 2003) (citation omitted).

       Where “no state court remedy is available for the unexhausted claim—that is,
if resort to the state courts would be futile—then the exhaustion requirement in §
2254(b) is satisfied, but the failure to exhaust ‘provides an independent and adequate
                                          7
 8:20-cv-00475-RGK-PRSE Doc # 15 Filed: 04/07/21 Page 8 of 15 - Page ID # 376




state-law ground for the conviction and sentence, and thus prevents federal habeas
corpus review of the defaulted claim, unless the petitioner can demonstrate cause
and prejudice for the default.’” Armstrong v. Iowa, 418 F.3d 924, 926 (8th Cir. 2005)
(quoting Gray v. Netherland, 518 U.S. 152, 162 (1996)).

      To be precise, a federal habeas court may not review a state prisoner’s federal
claims if those claims were defaulted in state court pursuant to an independent and
adequate state procedural rule “unless the prisoner can demonstrate cause for the
default and actual prejudice as a result of the alleged violation of federal law, or
demonstrate that failure to consider the claims will result in a fundamental
miscarriage of justice.” Coleman v. Thompson, 501 U.S. 722, 750 (1991).

      Nebraska Law Relevant to Procedural Default

       Under Nebraska law, you don’t get two bites of the post-conviction apple; that
is, “[a]n appellate court will not entertain a successive motion for postconviction
relief unless the motion affirmatively shows on its face that the basis relied upon for
relief was not available at the time the movant filed the prior motion.” State v. Ortiz,
670 N.W.2d 788, 792 (Neb. 2003). Additionally, “[a] motion for postconviction
relief cannot be used to secure review of issues which were or could have been
litigated on direct appeal.” Hall v. State, 646 N.W.2d 572, 579 (Neb. 2002). See also
State v. Thorpe, 858 N.W.2d 880, 887 (Neb. 2015) (“A motion for postconviction
relief cannot be used to secure review of issues which were or could have been
litigated on direct appeal, no matter how those issues may be phrased or rephrased.”);
State v. Filholm, 848 N.W.2d 571, 576 (Neb. 2014) (“When a defendant’s trial
counsel is different from his or her counsel on direct appeal, the defendant must raise
on direct appeal any issue of trial counsel’s ineffective performance which is known
to the defendant or is apparent from the record. Otherwise, the issue will be
procedurally barred.”).

      Moreover, a person seeking post-conviction relief must present his or her
claim to the district court or the Nebraska appellate courts will not consider the claim
                                           8
 8:20-cv-00475-RGK-PRSE Doc # 15 Filed: 04/07/21 Page 9 of 15 - Page ID # 377




on appeal. State v. Deckard, 722 N.W.2d 55, 63 (Neb. 2006) (denying post-
conviction relief in a murder case and stating: “An appellate court will not consider
as an assignment of error a question not presented to the district court for disposition
through a defendant’s motion for postconviction relief.”) Likewise, a bare-bones
allegation in a post-conviction motion is insufficient. It must allege specific facts, or
the claim is lost because the law of Nebraska has not been satisfied. See, e.g., State
v. Starks, 883 N.W.2d 310, 317 (Neb. 2016) (“Thus, in a motion for postconviction
relief, the defendant must allege facts which, if proved, constitute a denial or
violation of his or her rights under the U.S. or Nebraska Constitution, causing the
judgment against the defendant to be void or voidable.”) (Emphasis added.)

       More specifically, if a person raises an issue in an initial motion for post-
conviction relief but fails to raise it in an amended motion, the claim is defaulted
under Nebraska law. State v. Armendariz, 857 N.W.2d 775, 789 (Neb. 2015)
(affirming denial of post-conviction relief in a murder case and stating that “[a]n
amended pleading supersedes the original pleading, whereupon the original pleading
ceases to perform any office as a pleading. It is clear the district court did not err in
limiting its analysis to the motion that was before it—the amended motion.”).

       Similarly, on appeal, the appealing party must both assign the specific error
and specifically argue that error in the brief. Otherwise the claim is defaulted under
Nebraska law. State v. Henry, 875 N.W.2d 374, 407 (Neb. 2016) (stating an alleged
error must be both specifically assigned and specifically argued in the brief of the
party asserting the error to be considered by an appellate court).

      Deference Under 28 U.S.C. § 2254(d)

       When a state court has adjudicated a habeas petitioner’s claim on the merits,
there is a very limited and extremely deferential standard of review both as to the
law and the facts. See 28 U.S.C. § 2254(d). Section 2254(d)(1) states that a federal
court may grant a writ of habeas corpus if the state court’s decision “was contrary
to, or involved an unreasonable application of, clearly established Federal law, as
                                        9
8:20-cv-00475-RGK-PRSE Doc # 15 Filed: 04/07/21 Page 10 of 15 - Page ID # 378




determined by the Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1). A
state court acts contrary to clearly established federal law if it applies a legal rule
that contradicts the Supreme Court’s prior holdings or if it reaches a different result
from one of that Court’s cases despite confronting indistinguishable facts. Williams
v. Taylor, 529 U.S. 362, 405-406 (2000). Further, “it is not enough for [the court] to
conclude that, in [its] independent judgment, [it] would have applied federal law
differently from the state court; the state court’s application must have been
objectively unreasonable.” Rousan v. Roper, 436 F.3d 951, 956 (8th Cir. 2006).

        With regard to the deference owed to factual findings of a state court’s
decision, § 2254(d)(2) states that a federal court may grant a writ of habeas corpus
if a state court proceeding “resulted in a decision that was based on an unreasonable
determination of the facts in light of the evidence presented in the State court
proceeding.” 28 U.S.C. § 2254(d)(2). Additionally, a federal court must presume
that a factual determination made by the state court is correct, unless the petitioner
“rebut[s] the presumption of correctness by clear and convincing evidence.” 28
U.S.C. § 2254(e)(1).

      As the Supreme Court noted, “[i]f this standard is difficult to meet, that is
because it was meant to be.” Harrington v. Richter, 562 U.S. 86, 102 (2011). The
deference due state court decisions “preserves authority to issue the writ in cases
where there is no possibility fairminded jurists could disagree that the state court’s
decision conflicts with [Supreme Court] precedents.” Id.

      However, this high degree of deference only applies where a claim has been
adjudicated on the merits by the state court. See Brown v. Luebbers, 371 F.3d 458,
460 (8th Cir. 2004) (“[A]s the language of the statute makes clear, there is a
condition precedent that must be satisfied before we can apply the deferential
AEDPA standard to [the petitioner’s] claim. The claim must have been ‘adjudicated
on the merits’ in state court.”).



                                          10
8:20-cv-00475-RGK-PRSE Doc # 15 Filed: 04/07/21 Page 11 of 15 - Page ID # 379




      The Eighth Circuit clarified what it means for a claim to be adjudicated on the
merits, finding that:

      AEDPA’s requirement that a petitioner’s claim be adjudicated on the
      merits by a state court is not an entitlement to a well-articulated or even
      a correct decision by a state court. Accordingly, the postconviction trial
      court’s discussion of counsel’s performance—combined with its
      express determination that the ineffective-assistance claim as a whole
      lacked merit—plainly suffices as an adjudication on the merits under
      AEDPA.

Worthington v. Roper, 631 F.3d 487, 496-97 (8th Cir. 2011) (internal quotation
marks and citations omitted).

       The court also determined that a federal court reviewing a habeas claim under
AEDPA must “look through” the state court opinions and “apply AEDPA review to
the ‘last reasoned decision’ of the state courts.” Id. at 497. A district court should do
“so regardless of whether the affirmance was reasoned as to some issues or was a
summary denial of all claims.” Id.

      The Especially Deferential Strickland Standard

      When a petitioner asserts an ineffective assistance of counsel claim, the two-
pronged standard of Strickland v. Washington, 466 U.S. 668 (1984), must be applied.
The standard is very hard for offenders to satisfy.

       Strickland requires that the petitioner demonstrate both that his counsel’s
performance was deficient, and that such deficient performance prejudiced the
petitioner’s defense. Id. at 687. The first prong of the Strickland test requires that the
petitioner demonstrate that his attorney failed to provide reasonably effective
assistance. Id. at 687-88. In conducting such a review, the courts “indulge a strong
presumption that counsel’s conduct falls within the wide range of reasonable
professional assistance.” Id. at 689.
                                           11
8:20-cv-00475-RGK-PRSE Doc # 15 Filed: 04/07/21 Page 12 of 15 - Page ID # 380




       The second prong requires the petitioner to demonstrate “a reasonable
probability that, but for counsel’s unprofessional errors, the result of the proceeding
would have been different.” Id. at 694. Further, as set forth in Strickland, counsel’s
“strategic choices made after thorough investigation of law and facts relevant to
plausible options are virtually unchallengeable” in a later habeas corpus action. Id.
at 690.

       Additionally, the Supreme Court has emphasized that the deference due the
state courts applies with special vigor to decisions involving ineffective assistance
of counsel claims. Knowles v. Mirzayance, 556 U.S. 111 (2009). In Knowles, the
Justices stressed that under the Strickland standard, the state courts have a great deal
of “latitude” and “leeway,” which presents a “substantially higher threshold” for a
federal habeas petitioner to overcome. As stated in Knowles:

      The question is not whether a federal court believes the state court’s
      determination under the Strickland standard was incorrect but whether
      that determination was unreasonable—a substantially higher threshold.
      And, because the Strickland standard is a general standard, a state court
      has even more latitude to reasonably determine that a defendant has not
      satisfied that standard.

Id. at 123 (internal quotation marks and citations omitted).

       Strickland applies equally to appellate counsel, and appellate counsel is
entitled to the “benefit of the doubt.” Woods v. Etherton, 136 S. Ct. 1149, 1153
(2016) (a “fairminded jurist” could have concluded that repetition of anonymous tip
in state-court cocaine-possession trial did not establish that the uncontested facts it
conveyed were submitted for their truth, in violation of the Confrontation Clause, or
that petitioner was prejudiced by its admission into evidence, precluding federal
habeas relief under Antiterrorism and Effective Death Penalty Act (AEDPA);
Petitioner could not establish that Petitioner’s appellate counsel was ineffective, as
appellate counsel was entitled to the “benefit of the doubt”).
                                          12
8:20-cv-00475-RGK-PRSE Doc # 15 Filed: 04/07/21 Page 13 of 15 - Page ID # 381




       Moreover, to satisfy the prejudice prong of a claim of ineffective assistance
of appellate counsel, it is not enough for the defendant to show that counsel’s errors
had some conceivable effect on the outcome of the proceeding. Instead, professional
deficiencies on the part of appellate counsel will only provide constitutional relief if
the deficiencies actually affected defendant’s appellate proceedings. Pfau v. Ault,
409 F.3d 933, 939 (8th Cir. 2005).

      Analysis

      All five claims are easy to resolve. I turn briefly to those claims.

      First, the Nebraska Court of Appeals disposed of this claim after a thorough
review. (Filing 10-3 at CM/ECF pp.10-12.) There is no basis for concluding that
Nebraska’s speedy trial requirements were violated and thus no basis for concluding
that Petitioner was denied effective assistance of counsel. In short, there is no basis
for concluding that the Nebraska Court of Appeals’ decision was contrary to, or
involved an unreasonable application of, Strickland.

       Second, again, the Nebraska Court of Appeals carefully examined the claim
that his counsel was deficient for failing to pursue a suppression motion and instead
found that Strickland was not violated. (Filing 10-3 at CM/ECF pp. 12-15.) This was
not unreasonable, and it did not involve a misapplication of Strickland especially
because he was advised at the time of his plea that he was waiving his right to file a
suppression motion, he decided to proceed despite that waiver, and he also elected
to proceed with his plea without asking for additional time to consult his counsel.

      Third, his attack on his counsel for failing to investigate an insanity defense
was procedurally defaulted without excuse. While the Nebraska Court of Appeals
found that Petitioner raised the issue, he failed to follow the state law requirements
of specificity regarding the facts and thus the claim was in default. (Filing 10-3 at
CM/ECF pp. 14-15.) Having failed to follow the state law that requires specificity,
                                          13
8:20-cv-00475-RGK-PRSE Doc # 15 Filed: 04/07/21 Page 14 of 15 - Page ID # 382




he exhausted the claim but only by procedural default. In short, under Nebraska law
a petitioner cannot throw a generalized claim against the wall and hope that it sticks.1

      Fourth, Sundberg makes the baseless claim that he was promised a lesser
sentence by the trial judge and counsel failed to raise that issue on direct appeal. The
Nebraska Court of Appeals rejected that claim on the merits. As a factual matter the
Nebraska Court of Appeals found that no promise was made by the district judge
and thus counsel could not have been ineffective for raising the issue on direct
appeal. (Filing 10-3 at CM/ECF pp. 16-17.) At bottom, one must remember that §
2254(d)(2) states that a federal court may grant a writ of habeas corpus if a state
court proceeding “resulted in a decision that was based on an unreasonable
determination of the facts in light of the evidence presented in the State court
proceeding.” 28 U.S.C. § 2254(d)(2). A federal court must presume that a factual
determination made by the state court is correct unless the petitioner “rebut[s] the
presumption of correctness by clear and convincing evidence.” 28 U.S.C. §
2254(e)(1). Petitioner has not come close to rebutting the factual determination of
the Nebraska Court of Appeals.

      Fifth, and finally, Petitioner argues that the sentence he received was more
harsh than other sex offenders and counsel was deficient when he failed to make that
argument on direct appeal.2 The Nebraska Court of Appeals made short shrift of this
argument. (Filing 10-3 at CM/ECF pp. 17-18.) Among other things, the court stated,
“even if counsel would have raised this argument on direct appeal, the argument
would not have been successful.” (Id. at pp. 18.) Given the fact that Sundberg
sexually assaulted his daughter from age 2 to age 6, that the sexual activity included
anal rape, vaginal rape, and fellatio, and further that he could not remember the


      1
        There is nothing in the record to show that the default can or should be
excused.
      2
        Counsel did raise on direct appeal the assertion that the sentence was
excessive.
                                       14
8:20-cv-00475-RGK-PRSE Doc # 15 Filed: 04/07/21 Page 15 of 15 - Page ID # 383




number of times he engaged in such depravity, the decision of the Nebraska Court
of Appeals was correct in all respects.

      Certificate of Appealability

       A petitioner cannot appeal an adverse ruling on his or her petition for writ of
habeas corpus under § 2254 unless he or she is granted a certificate of appealability.
28 U.S.C. § 2253(c)(1); 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b)(1). The
standards for certificates (1) where the district court reaches the merits or (2) where
the district court rules on procedural grounds are set forth in Slack v. McDaniel, 529
U.S. 473, 484–485 (2000). I have applied the appropriate standard and determined
Petitioner is not entitled to a certificate of appealability.

      IT IS ORDERED that the petition, Filing 1, is denied and dismissed with
prejudice. No certificate of appealability has been or will be issued. A separate
judgment will be issued.

      Dated this 7th day of April, 2021.

                                                BY THE COURT:


                                                Richard G. Kopf
                                                Senior United States District Judge




                                           15
